65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William COOPER, Appellant,v.Robert MALONE;  David Dormire; Michael Groose, Appellees.
No. 95-1384.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 10, 1995.Filed:  Sept. 1, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Missouri inmate William Cooper appeals from the district court's1 grant of summary judgment to defendants in his 42 U.S.C. Sec. 1983 action.  Cooper alleged that on September 4, 1993, he was placed in temporary administrative segregation confinement (TASC) for more than seven days without being notified of charges, based on unfounded and unreliable information from a confidential informant.  He alleged that this confinement violated Mo.  Rev. Stat. Sec. 217.375, due process, and the Eighth Amendment.  We conclude the district court correctly determined that Cooper's confinement did not violate his constitutional rights.


2
Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri